Per Curiam :
The order appealed from should he reversed, with ten dollars costs and disbursements, and the order opening the default should be modified by striking out the provision for a bond and by directing that the judgment as entered stand as security, and that the case be set down for trial upon the day calendar of Trial Term, Part 14, for the third Monday of May. Present — Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and order opening default modified as stated in opinion. Settle order on notice.